EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received March 17, 2021.  Claims 3, 5-8, 14, 16, 18-23, 25, 31, and 32 are cancelled claims.  Claims 9 and 10 were amended.  Claim 33 was newly added.  Claims 1, 2, 4, 9-13, 15, 17, 24, 26-30 and 33 are pending.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was provided by Joshua Aronson on March 23, 2021.

The application has been amended as follows: 

	In claim 10, the word “optional” was deleted.







Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Zollner et al. (EP 2 790 236 A1), which was discussed in the July 6, 2020 office action.  The prior art fails to teach or to render obvious a device or making a device having the specific combination of materials as required by claims 1 and 24.  Also, the prior art fails to teach or to render obvious compounds as set forth in claim 26, specifically requiring a heteroaryl “ET” group of 14-40 ring-forming atoms.  Claims 1, 2, 4, 9-13, 15, 17, 24, 26-30 and 33 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAWN L GARRETT/Primary Examiner, Art Unit 1786